DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the reference numbers should be in parenthesis.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 2 is objected to because of the following informalities:  “the nozzle” should be “the first nozzle”.  Appropriate correction is required.

Claims 4 and 9 is objected to because of the following informalities:  “and the area” (2nd occurrence), should be deleted.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear as to what structure is being claimed. The claims should have transitional phrases "comprising", "consisting essentially of" or "consisting of" to define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim. The determination of what is or is not excluded by a transitional phrase must be made on a case-by-case basis in light of the facts of each case.
Claim 3 recites the limitation "the top surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the bottom end" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hesselbrock et al. (WO 2016/005112).
Regarding claim 1, the Hesselbrock et al. reference discloses a beverage supply apparatus (1) that supplies a beverage into a cup (4) placed at a cup station (3) from a first nozzle (25), a distal end of which is disposed above the cup (see Figure 3), wherein the distal end of the first nozzle is provided so as to be movable between a first position above the cup (Fig. 3) and a second position (Fig. 6) which is a position where the distal end of the first nozzle is retracted from above the cup (see para. [0050]), and
a tray (27) is provided which has a first area in a vertical position between the cup placed at the cup station (Figs. 3-6) and the first nozzle (25) and provided below the distal end of the first nozzle at least when the nozzle is located at the second position and which receives with the first area a liquid dropped from the first nozzle located at the second position (see para. [0033]).

Regarding claim 2, wherein the tray (27) is integrally formed of a second area including a circumference of a hole (26) provided below the first nozzle when the nozzle is located at the first position, and the first area.  See Figure 3.

Regarding claim 3, further comprising a partition part that protrudes upward from the top surface of the tray and partitions between the first area and the second area. The vertical wall that makes up hole (26) meets the “partition” limitation.
Regarding claim 6, wherein the tray (27) discharges the liquid received by the first area to a drainage part (2). See para. [0033].

Regarding claim 7, wherein the tray (27) comprises a cylinder part (see structured defining hole 26) having an opening and extending downward from the opening, and the top surface of the tray is inclined downward toward the opening. See Figures 3-6.

Regarding claim 8, wherein the bottom end part of the cylinder part communicates with the drainage part (2). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hesselbrock et al. in view of Colnago (8794274).
Regarding claims 4 and 9, the Hesselbrock et al. reference discloses the invention (discussed supra), but doesn’t disclose a second nozzle, a distal end of which is disposed above the cup placed at the cup station, wherein the second area of the tray includes an area around a hole provided below the second nozzle and the area and the area around the hole provided below the first nozzle when the first nozzle is located at the first position are integrally formed.  However, the Colnago reference discloses another beverage supply apparatus having first and second nozzles (see nozzles 17 at dispensing stations 15a, 15b; Figure 3) to supply 2 cups.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Hesselbrock et al. device to have a second nozzle as, for example, taught by the Colnago reference in order to supply beverage to more than one cup at a time.
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a second nozzle, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claims 5 and 10, Hesselbrock et al. further discloses a movable nozzle support unit (8) and fixed nozzle support (83).  The second nozzle support would include the same structure.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art pertains to various beverage dispensers similar to Applicant’s device, as claimed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/           Primary Examiner, Art Unit 3753